UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 12, 2009 MINATURA GOLD (Exact name of registrant as specified in its charter) Nevada 001-34070 20-8273426 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 402 W. Broadway, Suite 690-B San Diego, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (619) 704-3679 Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690
